GENOVESE, Judge.
For the reasons assigned in the companion and consolidated case of Larry M. Bailey, et al v. City of Lafayette, 05-29 (La.App. 3 Cir. 6/1/05), 904 So.2d 922, 2005 WL 1283471, the judgment of the trial court granting the Plaintiffs’ motion for partial summary judgment and denying Defendant’s motion for partial summary judgment on the issue of liability is affirmed. Costs of this appeal are assessed against the DefendanL-Appellant, City of Lafayette (Lafayette City-Parish Consolidated Government).
AFFIRMED.